



Exhibit 10.2
Portions of this Exhibit have been redacted because they are both (i) not
material and (ii) would be competitively harmful if publicly disclosed.
Information that was omitted has been noted in this document with a placeholder
identified by the mark “[***]”.


AMENDMENT NO. 3
TO GAS GATHERING AGREEMENT
FOR THE MERCURY, PANDORA, PLUTO AND SATURN
GAS GATHERING SYSTEMS
    
THIS AMENDMENT NO. 3 TO GAS GATHERING AGREEMENT FOR MERCURY, PANDORA, PLUTOR AND
SATURN GAS GATHERING SYSTEMS (this “Amendment”), dated this June 1, 2019
(“Effective Date”), is made and entered into by and among EQT PRODUCTION COMPANY
(“Producer”) and EQT ENERGY, LLC (collectively with Producer, “Shipper”), on the
one hand, and EQM GATHERING OPCO, LLC (“Gatherer”). Shipper and Gatherer may be
referred to herein individually as a “Party” or collectively as the “Parties”.
RECITALS
WHEREAS, Shipper and EQT Gathering, LLC, Gatherer’s predecessor in interest,
entered into that certain Gas Gathering Agreement for the Mercury, Pandora,
Pluto and Saturn Gas Gathering Systems dated March 1, 2015, as the same was
amended, supplemented, and/or modified by (i) that certain Amendment No. 1 to
the Gas Gathering Agreement for the Mercury, Pandora, Pluto and Saturn Gas
Gathering Systems dated September 18, 2015, by and between the Parties, (ii)
that certain Amendment No. 2 to the Gas Gathering Agreement for the Mercury,
Pandora, Pluto and Saturn Gas Gathering Systems dated March 2, 2017, by and
between the Parties, (iii) that certain side letter agreement dated May 1, 2017,
by and between the Parties, (iv) that certain side letter agreement dated
December 18, 2017, effective as of January 1, 2018 by and between the Parties,
and (v) that certain side letter agreement dated February 1, 2019, by and
between the Parties (as amended, supplemented, and/or modified, the “Gathering
Agreement”); and
WHEREAS, the Parties desire to amend the Gathering Agreement in accordance with
the terms and conditions set forth in this Amendment.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:
AGREEMENT
1.Defined Terms. Capitalized terms used but not defined herein shall have the
meaning set forth in the Gathering Agreement.





--------------------------------------------------------------------------------





2.Amendment of Exhibit A-1. Exhibit A-1 to the Gathering Agreement is hereby
amended and restated to read in its entirety as set forth on Exhibit A-1
attached hereto.
3.Amendment of Exhibit C. Exhibit C to the Gathering Agreement is hereby amended
and restated to read in its entirety as set forth on Exhibit C attached hereto
4.Amendment of Exhibit D-1. Exhibit D-1 to the Gathering Agreement is hereby
amended and restated to read in its entirety as set forth on Exhibit D-1
attached hereto.
5.Amendment of Section III.A.1. of Exhibit F. The table set forth in Section
III.A.1. of Exhibit F attached to the Agreement is hereby deleted in its
entirety and replaced with the revised table set forth in Section III A.1. of
Exhibit F attached hereto.
6.Effect. All other terms and conditions of the Gathering Agreement that are not
expressly amended or modified in this Amendment remain unchanged and in full
force and effect. By executing this Amendment, each Party hereby ratifies the
terms of the Gathering Agreement, as modified by this Amendment. The Parties
hereby acknowledge and agree that the Gathering Agreement continues in full
force and effect, as modified by this Amendment.
7.Governing Law. This Amendment shall be governed by, construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
choice of law principles.
8.Counterparts. This Amendment may be executed in counterparts, including by
electronic signature, each of which will be as valid as another and all which
together will constitute one and the same instrument. Executed copies of this
Amendment will be as valid for all purposes as original versions.
[Signature Page Follows]


- 2 -    

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Party has caused its duly authorized representative to
execute this Amendment as of the Effective Date.


EQT PRODUCTION COMPANY


By: /s/ Gary E. Gould            
Name:     Gary E. Gould            
Title: COO                


EQT ENERGY, LLC


By: /s/ Donald M. Jenkins        
Name: Donald M. Jenkins        
Title: EVP Commercial, BD, IT & Safety


EQM GATHERING OPCO, LLC


By: /s/ Paul Kress            
Name:     Paul Kress            
Title: VP                




















- 3 -    

--------------------------------------------------------------------------------





[Signature Page to Amendment No. 3 to Gas Gathering Agreement]



EXHIBIT A-1

RECEIPT POINTS, DELIVERY POINTS AND RECEIPT POINT MDQ
 
RECEIPT POINTS



 
System
Receipt Point Meter ID
Receipt Point Meter Name
Receipt Point MDQ
Mcf / Day
  
Mercury
5100016
Big 176 Gathering MM A Run
68,600
 
Mercury
5100042
Big 333/192 MM A Run
117,300*
 
Mercury
5100045
PNG 129 Gathering MM A Run
117,300
 
Mercury
5100069
PNG 103 MM A RUN UPGRADE
117,300
 
Mercury
5100070
PNG 103 MM B RUN UPGRADE
68,600
 
Mercury
5100115
Big 7 MM
68,600
 
Mercury
M5208892
Big 333/192 B Run
68,600*
 
Mercury
M5223136
BIG 176 Gathering MM B Run
117,300
 
Mercury
M5223466
PNG 129 Gathering MM B Run
117,300
 
Mercury
M5254143
BIG177 MM
117,300
 
Pandora
M5214491
CPT 11 MM
68,600
 
Pandora
M5214966
SMI 27 Gathering MM
117,300
 
Pandora
M5260005
WEU4 MM
117,300
 
Pandora
M5248857
SHR60 MM A RUN
68,600
 
Pandora
M5248860
SHR60 MM B RUN
68,600
 
Pluto
24491
RSM16
68,600
 
Pluto
24582
RSM110/112 Gathering Meter
68,600
 
Pluto
24595
RSM 118 Gathering MM
68,600
 
Pluto
24596
RSM 119 Gathering MM
68,600
 
Pluto
M5219740
RSM110/112 Gathering Meter
68,600
 
Pluto
M5234431
RSM 118 Gathering MM B Run
117,300
 
Saturn
24454
OXF 114, 115
19,600
 
Saturn
24455
OXF 121
19,600
 
Saturn
24456
OXF 43 and 44 MM
45,900
 
Saturn
24470
OXF 149/150/156 MM A Run
45,900
 
Saturn
24471
OXF 138 Interconnect
45,900
 
Saturn
24472
OXF 127 Interconnect
45,900
 
Saturn
24481
OX131/152/153Gathering MM
45,900
 
Saturn
24492
WEU 1&2 B Gathering Meter
45,900
 
Saturn
24556
OXF 16 MM
19,600
 
Saturn
24625
OXF 131/152/153 Gathering B Run
45,900
 
Saturn
5100020
PEN 15 Master Meter A Run
45,900
 
Saturn
5100048
PEN15 MM B RUN
45,900
 
Saturn
M5260002
PUL96 MM A RUN
45,900
 
Saturn
M5260004
PUL96 MM B RUN
45,900
 
Saturn
5100059
SMI 28 MM A Run
78,500
 
Saturn
5100061
SMI 28 MM B Run
45,900
 
Saturn
M5212896
WEU-8 Gathering MM
78,500
 
Saturn
M5214202
WEU 51 MM
78,500
 
Saturn
M5214970
WEU 6 Gathering MM A Run
45,900
 
Saturn
M5222001
OXF 149/150/156MM B Run
45,900
 
Saturn
M5223803
OXF 157-159 Gathering MM A Run
45,900
 
Saturn
M5223804
OXF 157-159 Gathering MM B Run
45,900
 
Saturn
M5225932
WEU 6 MM B Run
45,900
 
Saturn
M5228452
WEU 1-2-49 MM
45,900
 
Saturn
M5243558
OXF163 MM Gather
78,500
 
Saturn
M5243552
OXF122 MM Gather
78,500
 
Saturn
M5274207
PEN 54 - MM1
78,500
 
Saturn
M5274212
PEN 54 – MM2
78,500

*BIG333/192 Receipt Point Meters shall be assessed only the Fees set forth in
the Gathering Agreement (and shall not bear any fees under any other agreement
between the Parties) and shall deliver into WG-100
DELIVERY POINTS



 
System
Delivery Point Meter ID
Delivery Point Meter Name
  
Mercury
5100025
MarkWest Mobley 2 (High pressure)
 
Mercury
M5202956
Mercury to MarkWest B Run (High pressure)
 
Mercury
M5209276
Mercury to MW - 16" run 1 (Low pressure)
 
Mercury
M5209277
Mercury to MW - 16" run 2 (Low pressure)
 
Mercury
5100017
Mercury to 302 (Mobley bypass)
 
Mercury
M5224080
Mercury to H-515 (Mobley bypass)
 
Mercury
5100042/ M5208892
Mercury Big 333/192 MM A Run to WG-100*
 
Pluto
24490
Pluto to GSF-604
 
Saturn
24452
Pierce North to Equitrans Gathering
 
Saturn
24453
Leeson South to Equitrans Gathering
 
Saturn
24484
Saturn Discharge to WG100
 
Saturn
M5229563
Saturn Units 6 & 7 Discharge to WG100
 
Saturn
M5270331
Janus Discharge 8” USM
 
Pandora
M5236043
Pandora Discharge 8" USM
 
 
 
 

*BIG333/192 Receipt Point Meters shall also serve as Delivery Point Meters into
WG-100


DRIP LIQUIDS DELIVERY POINT



 
System
Delivery Point Meter ID
Delivery Point Meter Name
  
Mercury
5100093
MarkWest Mobley (Logansport, West Virginia)
 
 
Saturn
M5206528
NGLs from Saturn to WG100
 
 
Saturn
M5229478
Saturn CS Liquids to WG100
 
 
Saturn
M5270332
Janus CS Liquids to WG100
 
 
Pandora
M5236148
Pandora Liquid Meter
 










EXHIBIT C

PARTIES’ ADDRESSES FOR NOTICE PURPOSES


Shipper:
NOTICES & CORRESPONDENCE
PAYMENTS BY ELECTRONIC FUNDS TRANSFER
EQT Energy, LLC
625 Liberty Avenue, Suite 1700
Pittsburgh, Pa 15222-3111
Attn: [***]
Phone: [***]
Fax: [***] Email address: [***]
Per invoice instructions
Bank Name: [***]
ABA/Routing Number: [***]      
Account Number: [***] Account Name: [***]




EQT Production Company
625 Liberty Avenue, Suite 1700
Pittsburgh, Pa 15222-3111
Attn: [***] Phone: [***] Fax: [***] Email address: [***]
INVOICES
EQT Energy, LLC
625 Liberty Avenue, Suite 1700
Pittsburgh, Pa 15222-3111
Attn: [***]
Phone: [***]
Fax: [***] Email address: [***]

Gatherer:
NOTICES & CORRESPONDENCE
PAYMENTS BY ELECTRONIC FUNDS TRANSFER
EQT Gathering, LLC
2200 Energy Dr
Canonsburg, PA 15317
Attn: [***]
Phone: [***]
Fax: [***]
Email: [***]
Per invoice instructions
Bank Name: [***]
ABA/Routing Number: [***]
Account Number: [***]
Account Name: [***]   


 
INVOICES
 
Midstream Accounting
EQT Gathering, LLC
2200 Energy Dr
Canonsburg, PA 15317
Attn: [***]
Phone: [***]
Fax: [***] Email: [***]




EXHIBIT D-1

MERCURY SYSTEM


[***]
 


EXHIBIT F

SECTION III.A.1 – RECEIPT POINT INTERCONNECT DATA
 



 
System
Meter ID
Meter Name
GPS Coordinates
MAOP
Min DQ
Mcf/Day
Max DQ
Mcf/Day
  
Mercury
5100016
Big 176 Gathering MM A Run
-80.55179
39.55602
1,440
1,900
68,600
 
Mercury
5100042
Big 333/192 MM A Run
-80.58099
39.52385
1,440
3,200
117,300
 
Mercury
5100045
PNG 129 Gathering MM A Run
-80.64344
39.55349
1,440
3,200
117,300
 
Mercury
5100069
PNG 103 MM A RUN UPGRADE
-80.62447
39.56334
1,440
3,200
117,300
 
Mercury
5100070
PNG 103 MM B RUN UPGRADE
-80.62447
39.56334
1,440
1,900
68,600
 
Mercury
5100115
Big 7 MM
-80.61385
39.57679
1,440
1,900
68,600
 
Mercury
M5208892
Big 333/192 B Run
-80.58099
39.52385
1,440
1,900
68,600
 
Mercury
M5223136
BIG 176 Gathering MM B Run
-80.55179
39.55602
1,440
3,200
117,300
 
Mercury
M5223466
PNG 129 Gathering MM B Run
-80.64344
39.55349
1,440
3,200
117,300
 
Mercury
M5254143
BIG177 MM
-80.5842
39.58225
1,440
1,900
117,300
 
Pandora
M5214491
CPT 11 MM
-80.72431
39.38134
1,440
1,900
68,600
 
Pandora
M5214966
SMI 27 Gathering MM
-80.7027132
39.3813596
1,440
3,200
117,300
 
Pandora
M5248857
SHR60 MM A RUN
-80.8177
39.38813
1440
800
68,600
 
Pandora
M5248860
SHR60 MM B RUN
-80.8177
39.38813
1440
800
68,600
 
Pandora
M5260005
WEU4 MM
39.36664
-80.82072
1440
3,200
117,300
 
Pluto
24491
RSM16
-80.14147
39.32203
1,440
1,900
68,600
 
Pluto
24582
RSM110/112 Gathering Meter
-80.16256
39.31757
1,440
1,900
68,600
 
Pluto
24595
RSM 118 Gathering MM
-80.18918
39.29457
1,440
1,900
68,600
 
Pluto
24596
RSM 119 Gathering MM
-80.15786
39.29579
1,440
1,900
68,600
 
Pluto
M5219740
RSM110/112 Gathering Meter
-80.16256
39.31757
1,440
1,900
68,600
 
Pluto
M5234431
RSM 118 Gathering MM B Run
-80.1892
39.29487
1440
1,450
117,300
 
Saturn
24454
OXF 114, 115
-80.80857
39.14277
720
600
19,600
 
Saturn
24455
OXF 121
-80.8068
39.1359
720
600
19,600
 
Saturn
24456
OXF 43 and 44 MM
-80.81166
39.14533
720
1,200
45,900
 
Saturn
24470
OXF 149/150/156 MM A Run
-80.78491
39.21018
720
1,200
45,900
 
Saturn
24471
OXF 138 Interconnect
-80.78468
39.20905
720
1,200
45,900
 
Saturn
24472
OXF 127 Interconnect
-80.80583
39.19561
720
1,200
45,900
 
Saturn
24481
OX131/152/153Gathering MM
-80.79538
39.18596
720
1,200
45,900
 
Saturn
24492
WEU 1&2 B Gathering Meter
-80.7872
39.2635
720
1,200
45,900
 
Saturn
24556
OXF 16 MM
-80.77924
39.18906
720
600
19,600
 
Saturn
24625
OXF 131/152/153 Gathering B Run
-80.7952
39.18556
720
1,200
45,900
 
Saturn
5100020
PEN 15 Master Meter A Run
-80.936507
39.2502322
720
1,200
45,900
 
Saturn
5100048
PEN15 MM B RUN
-80.936507
39.2502322
720
1,200
45,900
 
Saturn
5100059
SMI 28 MM A Run
-80.74666
39.25743
720
2,100
78,500
 
Saturn
5100061
SMI 28 MM B Run
-80.74666
39.25743
720
1,200
45,900
 
Saturn
M5212896
WEU-8 Gathering MM
-80.80077
39.27448
720
2,100
78,500
 
Saturn
M5214202
WEU 51 MM
-80.76367
39.25619
720
2,100
78,500
 
Saturn
M5214970
WEU 6 Gathering MM A Run
-80.75645
39.29037
720
1,200
45,900
 
Saturn
M5222001
OXF 149/150/156MM B Run
-80.78491
39.21018
720
1,200
45,900
 
Saturn
M5223803
OXF 157-159 Gathering MM A Run
-80.76716
39.21132
720
1,200
45,900
 
Saturn
M5223804
OXF 157-159 Gathering MM B Run
-80.76716
39.21132
720
1,200
45,900
 
Saturn
M5225932
WEU 6 MM B Run
-80.75645
39.29037
720
1,200
45,900
 
Saturn
M5228452
WEU 1-2-49 MM
-80.7872
39.2635
720
1,200
45,900
 
Saturn
M5243558
OXF163 MM Gather
-80.8069
39.13586
720
1,650
78,500
 
Saturn
M5243552
OXF122 MM Gather
-80.8069
39.13586
720
1,650
78,500
 
Saturn
M5260002
PUL96 MM A RUN
-80.98591
39.21114
720
1,200
45,900
 
Saturn
M5260004
PUL96 MM B RUN
-80.98591
39.21114
720
1,200
45,900
 
Saturn
M5274207
PEN 54 - MM1
-80.92757
39.25374
720
2,100
78,500
 
Saturn
M5274212
PEN 54 – MM2
-80.92757
39.25374
720
2,100
78,500





- 4 -    